Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 was received and is being considered by the examiner. 

Drawings
The drawings submitted 08/13/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al (U.S. 20170179477).

claim 1, Walters discloses in Fig. 1 an anode ([0124]) for a sulfide ([0128]) all-solid-state battery ([0147]), wherein 
the anode comprises anode material particles (1 material) ([0124]), wherein 
each anode material (1) comprises a laminate which comprises void layers (4 gaps) and Si-based material layers (6 decorates) containing at least one Si-based material selected from the group consisting of Si and a Si alloy ([0033]), in which
the Si-based material layers (6) and the void layers (4) are alternately laminated ([0016]), and a coat film (2, 3 graphitic material) covers a surface of at least the void layer (4).

With respect to claim 2, Walters discloses the coat film (4) contains carbonaceous material ([0135]).

With respect to claim 3, Walters discloses a thickness of each Si-based material layer is 500 nm or less ([0124]), and the thickness of each void layer is preferably 5 – 10 nm or more ([0016]). 
Applicant is reminded that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012). In this case, both of these ranges encompass the claimed ranges of the instant application (MPEP 2131.03).


claim 7, Walters discloses a sulfide all-solid-state battery comprising the anode for sulfide-all-solid-state batteries define by claim 1 as set forth by the rejection of claim 1 [0008]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walters et al (U.S. 20170179477) in view of Mizutani (JP 2017054720A, provided by applicant in IDS).

With respect to claim 4, Walters discloses anode material particles (1), but does not disclose their size. 
Mizutani discloses a negative electrode active material being a particle ([0008]) and teaches the particle diameter is 15 microns or less, thus overlapping the claimed range of 2 microns – 20.5 microns ([0008]). Mizutani further teaches that limiting the diameter of the particle allows for high cell volume energy density and excellent capacity rations by limiting the porosity of the electrode ([0007]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the active material particle diameter disclosed by Walters was limited to 15 microns or less in order to limit the porosity of the electrode and allow for enhanced performance. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of particle diameter taught by Mizutani overlap with those disclosed in the prior art.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al (U.S. 20170179477) in view of Young (U.S. 20130209887).

With respects to claims 5 and 6, Walters discloses an anode material particle (1), but does not disclose the presence of a solid electrolyte material layer comprised within the particle. 

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include an SEI layer in the thickness taught by Young to the anode particles disclosed by Walters in order to protect the carbonaceous coating from degradation. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of the thickness of the solid electrolyte material layer taught by Young overlap with the range of the instant application. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727